DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 9-12 and 15-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 11,393,253 by Maron et al. (hereinafter ‘Maron’).
In regards to claim 1, Maron teaches a method comprising: executing, at a first compute device, a first model to extract a first region of interest (ROI) image and a second ROI image from an image that shows an item and an indication of information associated to the item, the first ROI image including a portion of the image showing the item and the second ROI image including a portion of the image showing the indication of information; (See Maron Col. 14, lines 18-52, Col. 5, lines 26-58, Maron teaches determining plurality of ROIs that include the item of interest and item identifiers.)
executing a second model to identify the item from the first ROI image and generate a representation of the item; (See Maron Col. 22, lines 47-61, Maron teaches identifying item in the ROI.)
executing a third model to read the indication of information associated to the item from the second ROI image and generate a representation of information; and (See Maron Col. 12, lines 12-24, Maron teaches reading the indication information associated with the item e.g., barcode, weight etc.)
transmitting the representation of the item and the representation of information to a second compute device remote from the first compute device, the second compute device configured to calculate a price of the item based on the representation of information. (See Maron Col. 13, lines 14-46, Maron teaches determining the price of the item based on the identifier associated with item).

In regards to claim 2, Maron teaches wherein the item is a produce. (See Maron Col. 4, lines 18-52).

In regards to claim 5, Maron teaches wherein the third model includes at least one of a marker detection model or an optical character recognition (OCR) model. (See Maron Col. 12, lines 12-24, Maron teaches reading the indication information associated with the item e.g., barcode, weight etc.)

In regards to claim 6, Maron wherein the third model includes an image recognition model, the method further comprising: identifying at least one of an indication of a sequence of letters or an indication of a sequence of numbers in the second ROI image; converting the indication of sequence of letters to text data or the indication of sequence of numbers to numerical data; and generating the representation of information based on the text data and the numerical data. (See Maron Col. 12, line 62 to Col. 13, line 46).

In regards to claim 7, Maron teaches wherein the second model identifies an item of a first type and an item of second type, the method further comprising at least one of the following, before executing the third model: generating a warning message about identification of multiple types of items; sending a signal to a compute device of a sales representative about the identification of multiple types of items; or triggering validation of the identification of multiple types of items. (See Maron Col. 23, lines 46-59).

Claim 9 recites limitations that are similar to that of claim 1. Therefore, claim 9 is rejected similar to that of claim 1.

In regards to claim 10, Maron teaches the processor further configured to: transmit, via an application programming interface (API), the representation of the item from the first ROI image and the representation of information from the second ROI image to a compute device remote from the apparatus to cause the compute device to calculate a price of the item based on the representation of information and the representation of the item. (See Maron Figure 2 and Col. 13, lines 14-46).

In regards to claim 11, Maron teaches the processor further configured to: calculate a price of the item based on the representation of information and the representation of the item.  (See Maron Col. 13, lines 14-46).

Claim 12 recites limitations that are similar to that of claim 7. Therefore, claim 12 is rejected similar to that of claim 7.

In regards to claim 15, Maron teaches wherein the second model includes a convolutional neural network model (CNN). (See Maron Col. 10, lines 8-40).

Claim 16 recites limitations that are similar to that of claim 5. Therefore, claim 16 is rejected similar to that of claim 5.

Claims 18 and 21 recite limitations that are similar to that of claim 1. Therefore, claims 18 and 21 are rejected similar to that of claim 1.  

Claim 19 recites limitations that are similar to that of claim 10. Therefore, claim 19 is rejected similar to that of claim 10.

Claim 20 recites limitations that are similar to that of claim 6. Therefore, claim 20 is rejected similar to that of claim 6.

Allowable Subject Matter
Claims 3, 4, 8, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 3 and 14, the applied art does not teach or suggest “executing a fourth model to classify the item from the first ROI image to a bagged produce or a non-bagged produce.”
In regards to claim 4, the applied art does not teach or suggest “wherein the price is a first price of the item, the method further comprising: calculating, at the first compute device, a second price of the item based on the representation of information.”
In regards to claim 8 and 13, the applied art does not teach or suggest “wherein the representation of the item is a text data, the method further comprising: executing a text-to-speech model to convert the text data to speech data; and playing back the speech data at the first compute device.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/           Primary Examiner, Art Unit 2665